DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/19/2022 have been entered. Claims 1, 3, and 5-20 remain pending in the application. The amendments overcome each claim objection, rejection under 35 USC 112(b), and rejection under 35 USC 112(d) set forth in the previous office action mailed on 01/20/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 13, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman (WO 2017/161283).
Regarding claim 1, Jayaraman discloses (Figure 1, 3, 12, 13, 14, 15, 28) An implant (device 100) for occluding a left atrial appendage (LAA 302, FIG 3), comprising: an expandable framework (anchor 120) configured to shift between a collapsed configuration and an expanded configuration (Within the catheter, device 100 forms an elongated tubular structure that is held in a compressed form...and released to resume the molded shape, [page 6, lines 7-12]); and a sealing member (cover 160) spaced apart proximally from the expandable framework by a gap distance (Distance between sealing member 160 and a point on the expandable framework such as crimp 122), wherein the gap distance has a first distance value in the collapsed configuration (A distance taken between 160 and 122 in FIG 4) and a second distance value in the expanded configuration (Distance taken in FIGs 13 or 14) wherein the first distance value is different from the second distance value (The first distance is understood to be greater than the second distance because in the expanded configuration, the distance is shortened by the inverting of the material to form the bell shaped structure), wherein the sealing member is connected to the expandable framework by a flexible coupler (tubular connector 128 is highly flexible, [page 11, line 9]) attached the expandable framework at a proximalmost extent of the expandable framework (The connector is attached to the proximalmost extent of the expandable framework in at least the configuration shown in FIGs 4-7).
Regarding claim 3, Jayaraman discloses the flexible coupler is tubular (128 is disclosed as a tubular connector, FIGs 10-15).
Regarding claim 5, Jayaraman discloses a tapered member configured to vary the gap distance (See figure below; ...interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Jayaraman teaches that the tubular connector 128 is highly flexible, such that it can bend to enable cover (sealing member) 160 to lie in close contact with body tissue.. [page 11, lines 9-10]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or to bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160).


    PNG
    media_image1.png
    158
    548
    media_image1.png
    Greyscale

Regarding claim 13, Jayaraman discloses (Figure 1, 3, 12, 13, 14, 15, 28) A system (device 100) for occluding a left atrial appendage (See Figure 3 for device 100 deployed for occlusion), comprising: a delivery sheath having a lumen (catheter 182, see annotated Figure below); an implant (100) for occluding the left atrial appendage (LAA 302, FIG 3), the implant comprising: an expandable framework configured to shift between a collapsed configuration and an expanded configuration (anchor 120; Within the catheter, device 100 forms an elongated tubular structure that is held in a compressed form...and released to resume the molded shape, [page 6, lines 7-12]. FIG 4 shows the collapsed configuration and FIG 7 shows the expanded configuration of the expandable framework); and a sealing member (anchor 160) connected to and spaced apart by a gap distance (Distance between sealing member 160 and a point on the expandable framework such as crimp 122) proximally from the expandable framework by a flexible coupler (tubular connector 128, tubular connector 128 is highly flexible, [page 11, line 9]); wherein the distance is variable (...the tubular connector 128 is highly flexible, such that it can bend to enable cover (sealing member) 160 to lie in close contact with body tissue, [page 11, lines 9-10]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or to bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160) in the expanded configuration (Examiner also understands after the anchor (expandable framework) is fully expanded, the tubular connector bends, and the cover (sealing member) connected to the tubular member would tilt and have a lower side and an upper side. The distance from the upper side would be one distance, and the distance from the lower side would be a second distance. Both are adjustable as the cover (sealing member) conforms to the specific body cavity it is occluding) and a core wire releasably (cable 180, Device 100 is attached to a deployment cable 180 (visible in FIG. 15), and is inserted into a catheter 182 for deployment or retrieval...device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 25-32) secured to the implant, wherein in the expanded configuration (FIG 7) the sealing member is connected to and spaced apart from the expandable framework by the flexible coupler attached the expandable framework at a proximalmost extent of the expandable framework (The connector is attached to the proximalmost extent of the expandable framework in the configuration shown in FIG 7 which is an expanded configuration because the expandable framework is expanded).
Regarding claim 16, Jayaraman discloses a method for occluding a left atrial appendage, comprising: advancing an implant (Figure 1, device 100) to the left atrial appendage, the implant including: an expandable framework configured to shift between a collapsed configuration and an expanded configuration (anchor 120, anchor 120 expands to its final conforming shape within the body, [page 9, lines 17-18]. FIG 4 shows the collapsed configuration and FIG 7 shows the expanded configuration of the expandable framework); and a sealing member (cover 160) spaced apart proximally from the expandable framework by a gap distance (Distance between sealing member 160 and a point on the expandable framework such as crimp 122), wherein the sealing member is connected to the expandable framework by a flexible coupler (tubular connector 128, tubular connector 128 is highly flexible, [page 11, line 9]) attached the expandable framework at a proximalmost extent of the expandable framework (The connector is attached to the proximalmost extent of the expandable framework in the configuration shown in FIG 7); deploying the expandable framework within the left atrial appendage (...while the sheath remains in place at the mouth of the LAA, device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 32-33]); shifting the expandable framework into the expanded configuration within the left atrial appendage (...anchor 120 sized to conformingly engage interior sidewalls of a malformed or anomalous anatomical structure within the body, [page 5, lines 12-14];...while the sheath remains in place at the mouth of the LAA, device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 32-33]); subsequently adjusting the gap distance (...the tubular connector can bend to enable cover 160 to lie in close contact with body tissue outside of, or at an entrance to the anatomical structure, at an angle that is independent of an angular disposition of anchor 120, [page 11, lines 9-11]; ...interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160; Examiner also understands after the anchor (expandable framework) is fully expanded, the tubular connector bends, and the cover (sealing member) connected to the tubular member would tilt and have a lower side and an upper side. The distance from the upper side would be one distance, and the distance from the lower side would be a second distance. Both are adjustable as the cover (sealing member) conforms to the specific body cavity it is occluding); and deploying the sealing member proximate an ostium of the left atrial appendage (...a cover 160 sized to occlude or overlie an opening into the structure...cover 160 conforms to the surface of anatomy, in this example the interior of atrium 306, [page 5, lines 14-15 and lines 23-24]).
Regarding claim 18, Jayaraman discloses adjusting the gap distance (...the tubular connector can bend to enable cover 160 to lie in close contact with body tissue outside of, or at an entrance to the anatomical structure, at an angle that is independent of an angular disposition of anchor 120, [page 11, lines 9-11];...interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160) positions the sealing member against or within the ostium (See Figure 3, cover 160 conforms to the surface of anatomy, in this example the interior of atrium 306, [page 5, lines 23- 24)).
Regarding claim 19, Jayaraman discloses the sealing member is oriented at an oblique angle to a central longitudinal axis of the expandable framework (See figure below).

    PNG
    media_image2.png
    195
    544
    media_image2.png
    Greyscale


Regarding claim 20, Jayaraman discloses the sealing member includes a mesh configured to promote endothelization (...at least proximal cover surface 164 is coated with a tissue growth factor, to promote integration of cover 160 into the body, [0060)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman WO02017/161283 in view of Ruiz (US 2011/0082495).
Regarding claims 6 and 7, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 1. 
Jayaraman is silent regarding a threaded adjustment configured to vary the gap distance wherein the threaded adjustment couples the sealing member to the expandable framework.
	However, within the same field of occlusive devices, Ruiz teaches: an implant for occluding a left atrial appendage having an expandable framework and a sealing member/disk (Figure 9 and 10, Device 115, pericardial disk 120, endocardial disk 130, lumen 135/base 131, see annotated figure below) further comprising a threaded adjustment configured to vary the gap distance (...while the endocardial disk is advanced distally by pushing tube 160 in the distal direction...drives base 131 over proximal portion 126 of base 121 until one or more ribs 125 engage recesses 136, thereby locking disks 120 and 130 together, as shown in FIGS. 10B and 10C.. This action also causes the distance between disks 120 and 130 to decrease, [0076]) and wherein the threaded adjustment couples the sealing member to the expandable framework (Device 115 includes pericardial disk 120 and endocardial disk 130 that interengage so as to compress and collapse the LAA......while the endocardial disk is advanced distally by pushing tube 160 in the distal direction...drives base 131 over proximal portion 126 of base 121 until one or more ribs 125 engage recesses 136, thereby locking disks 120 and 130 together, as shown in FIGS. 10B and 10C.. This action also causes the distance between disks 120 and 130 to decrease, [0066-0076]).


    PNG
    media_image3.png
    144
    565
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have a threaded adjustment to vary the gap distance and to couple the sealing member to the expandable framework, as taught by Ruiz, for the purpose of decreasing the distance between the disks, and collapsing and compressing the LAA tissue, while the endocardial disk occludes the ostium of the LAA, [Ruiz, 0076].

Claims 8-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman WO2017/161283 in view of Karimov et al. (US 2015/0305727).
Regarding claim 8, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 1. 
Jayaraman fails to disclose: wherein the sealing member includes an inflatable disk-shaped member.
	However, within the same field of occlusive devices, Karimov teaches: an implant for occluding a part of the body having an expandable framework and a sealing member/distal occlude (Figure 1, occlusion system 12, distal occluder 22 and proximal occluder 24) wherein the sealing member (distal occluder 22) includes an inflatable disk- shaped member (...FIG. 2 illustrates fully inflated occluders 22 and 24...the inflatable occluders are effectively rings, [0024]; Examiner interprets rings to be the equivalent of a disk-shape or thin, circular object).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the inflatable disk- shaped member as the sealing member as taught by Karimov, for the purpose of having any suitable configuration that provides a mechanical barrier to blood coming to the cardiac wall to which an inflow cannula or other conduit to a mechanical circulatory support device is connected, [Karimov, 0024].
Regarding claim 9, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 1. 
Jayaraman fails to disclose: wherein the sealing member includes an inflatable annular member defining a central space.
	However, within the same field of occlusive devices, Karimov teaches: wherein the sealing member (occluder 22) includes an inflatable annular member defining a central space (See figure 2 below).

    PNG
    media_image4.png
    173
    549
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the inflatable disk with a central space as taught by Karimov for the purpose of the inflatable occluder can be cylindrical, cone- shaped, or doughnut-shaped in an operative configuration (e.g. fully inflated). The occluder can have any suitable shape ...so long as the occluder occludes blood flow to the working field, [Karimov, 0024].
Regarding claim 10, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 9. 
Jayaraman fails to disclose wherein the sealing member includes a first layer extending across the central space and a second layer extending across the central space.
	However, within the same field of occlusive devices, Karimov teaches: wherein the sealing member includes a first layer extending across the central space and a second layer extending across the central space (See annotated Figure 3 below, Examiner understands that the two layers are extending across a central space of the entire shape).

    PNG
    media_image5.png
    279
    553
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the layers of the sealing member extend across the central space as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].

Regarding claim 11, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 10. 
Jayaraman fails to disclose the first layer is spaced apart from the second layer.
However, within the same field of occlusive devices, Karimov teaches: wherein the first layer is spaced apart from the second layer (See annotated Figure 3 below, Examiner understands that the space that separates the two layers is the interior space of the doughnut figure).
	
    PNG
    media_image6.png
    281
    499
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the first layer spaced apart from the second on the sealing member as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].
Regarding claim 12, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 10. 
Jayaraman fails to disclose at least one of the first layer or the second layer includes a plurality of reinforcing fibers. 
However, within the same field of occlusive devices, Karimov teaches: wherein at least one of the first layer or the second layer includes a plurality of reinforcing fibers (...the inflatable occluders are effectively rings surrounding a mesh or fabric material 30 and 32, [0024]; Examiner understands that a
mesh is a network or wire or thread and fabric is material produced by weaving or knitting fibers and thus interprets a mesh or fabric material as a plurality of reinforcing fibers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the reinforcing fibers on the sealing member as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].
Regarding claims 14 and 15, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 13. 
Jayaraman fails to disclose an inflation lumen in fluid communication with the sealing member wherein the inflation lumen extends through the core wire.
	However, within the same field of occlusive devices, Karimov teaches: (Figure 1, 3, catheter 14a, occlusion system 12, distal occluder 22 and proximal occluder 24) further comprising an inflation lumen (Figure 3, lumen 34) in fluid communication with the sealing member (...first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]), wherein the inflation lumen (Figure 3, lumen 34) extends through the core wire (Figure 3, catheter 14a,...catheter 14a has at least two lumens...first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have an inflation lumen in fluid communication with the sealing member and extending through a core wire as taught by Karimov for the purpose of introducing a fluid or other infusion material into the inflatable occluders to cause the inflatable occluders to expand, [Karimov, 0024, 0025].
Regarding claim 17, Jayaraman discloses the invention substantially as claimed, as set forth above for claim 16. 
Jayaraman fails to disclose inflating at least a portion of the sealing member until the sealing member is capable of engaging the ostium in a sealing manner.
	However, within the same field of occlusive devices, Karimov teaches inflating at least a portion of the sealing member (...occluders can be inflated in a variety of ways... catheter 14a has at least two lumens...first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]) until the sealing member is capable of engaging the ostium in a sealing manner (...an occluder that has a hollowed interior that accepts a material to inflate the occluder (e.g. an inflatable occluder), the inflatable occluder can be inflated or diluted by delivering a fluid or air to the interior of the occluder, [0024]; Examiner interprets that because the occlude can be inflated or diluted, it would be able to take on the shape of another chamber in the heart so long as the size is variable).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the ability to inflate at least a portion of the sealing member as taught by Karimov for the purpose of an inflatable occluder can have any suitable configuration that provides a mechanical barrier to blood coming to the cardiac wall to which an inflow cannula or other conduit to a mechanical circulatory support device is connected, [0024].
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant argues on page 7-8 and 10 that the specification of the present invention provides an explicit definition of the term “gap” and therefore a gap is limited to “the axial distance between a proximal surface of the expandable framework 210 and a distal surface of the sealing member 230”. It is the examiners position that this disclosure is not providing a special definition of the term “gap” but rather is disclosing how a gap distance may be measured.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To interpreted a “gap” to mean only a distance between a proximal surface of the expandable framework and a distal surface of the sealing member would be an overly narrow interpretation. Therefore, applicant’s argument is not persuasive. 
Applicant argues on pages 8-9 that the element interpreted as an expandable framework in Jayaraman is contrary to use of the term as it is commonly known in the art and that there are no points of division between the cover 160, anchor 120, and tubular connector 128. Applicant argues that in order for elements to be “connected” and “attached to” as claimed, that they must be previously separate. It is the examiners position that Applicant’s provided definitions are overly narrow and that under broadest reasonable interpretation, the expandable mesh of 120 does provide a framework as it acts as a structural scaffolding. Further, the prior art need not disclose previously separate elements being connected or attached to one another in order for different parts of a device to be interpreted as different elements. 
On pages 9-10, applicant argues that Jayaraman fails to disclose a connection point or joint between tubular connector 128 and the proximal most rim of 120. Examiner notes that the rejection does not suggest that there is disclosure of such a connection point, but rather that the connection between 128 and 120 in the expanded state of FIG 7 is at the proximalmost extend of the expandable framework 120, thus meeting the limitation of the claim. Further on page 10, applicant argues that the tubular connector 128 of Jayaraman does not necessarily vary the gap distance. It is the examiner’s position that the tubular connector would have a different length in the collapsed configuration than it does in the deployed configuration due to the presence of the tapered portions in the deployed configuration which shorten the overall length of the connector. 
With respect to the rejection under 35 USC 103 in view of Jayaraman/Ruiz, applicant argues that Ruiz fails to teach a threaded adjustment because it illustrates a plurality of ribs and mating recesses. Examiner notes paragraph [0069] of Ruiz which discloses “As will further be apparent to one of ordinary skill, the use of interlocking ribs and recesses is intended to be exemplary, and other interlocking structures, such as mating threads may be used to interlock the bases of the endocardial and pericardial disks”. Therefore, applicant’s argument is not persuasive.
 With respect to the rejection under 35 USC 103 in view of Jayaraman/Karimov, applicant’s interpretation of a “disk shaped member” is overly narrow. One of ordinary skill in the art would understand the inflatable toroids 22, 24 and the mesh 30, 32 disposed therebetween as forming a single element which is inflatable and disk shaped. Therefore, applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771